COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Fidelis Johnson Badaiki v. Steve Mckenzie, Schlumberger Holdings
                           Corporation et al.

Appellate case number:     01-20-00778-CV

Trial court case number: 2020-16532

Trial court:               11th District Court of Harris County


On August 16, 2022, we abated this appeal “to permit Appellees an opportunity to provide this
Court with additional documentation showing that there has been a ‘final resolution (including all
appeals)’ in federal court of their claim to enforce the settlement agreement.” The parties have
informed this Court that proceedings are pending before the Fifth Circuit Court of Appeals.

Accordingly, Appellees’ request to continue the abatement of this appeal is granted.

When a final resolution of Appellees’ claim to enforce the settlement agreement is obtained,
Appellees shall file documentation of that final resolution with the Clerk of this Court. Until then,
the appeal shall remain abated and the parties shall keep this Court apprised of the activities in the
federal court proceedings.

Unless appellees have already informed this Court of the federal action’s final resolution, the
parties shall file a letter with the Clerk of this Court—60 days from the date of this order—
informing the Court of the status of the pending federal court proceedings.

It is so ORDERED.

Judge’s signature: Richard Hightower
                   Acting individually


Date: October 18, 2022